The plaintiff brought suit to enjoin the county treasurer and the sheriff of Woodward county from executing a tax warrant on the ground that his property had been assessed at more than its fair cash value. He alleged that he had returned it to the assessor for the year 1905 at its fair cash value, and that the city board of equalization had raised it to an amount in excess of its cash value, and that this had been again raised by the territorial board of equalization. The only complaint made in the petition is that the property was assessed too high. The case was tried to the court, and on the trial the judge found as a fact that the property was not assessed at more than its cash value. It is also alleged that the raise was made without any complaint being made that the assessment was insufficient, and that the increase was made without evidence being heard by the city board of equalization.
The trial court having found as a fact that the plaintiff's property was not assessed at more than its fair cash value, the case is governed by the decisions in Streight v. Durham,10 Okla. 361, 61 P. 1096, and Alva State Bank v. Renfrew et al.,19 Okla. 26, 62 P. 285, where it is held that, in order for an injunction to be allowed in such a case, it devolves upon the plaintiff to allege and prove that the property is assessed at more than its fair cash value, and also that, as the time for the meeting of the board of equalization is fixed by the statute (2 Wilson's Rev.   Ann. St. sec. 5990), notice need not be given to the individuals, and that the board may raise the assessment of an individual. Both of these cases were cited with approval in Anderson v. Ritterbusch, 22 Okla. 761,98 P. 1002.
The case should therefore be affirmed.
By the Court: It is so ordered. *Page 485